 In- the Matter of CENTRAL STEEL: TUBE COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, LOCAL 1623Case No. C-2526.-Decided March 26; 1943Jurisdiction:ordnance manufacturing industry.Unfair Labor,PracticesInterference,Restraint, and Coercion:activity ; threatening, to shut down operations if union organizationwere suc-cessful ; seeking to induce employees to refrain from attending a union meeting ;supervisory anti-union statements and threats of reprisal.Dascrimmation:discharge of three employees followed by settlement after filingof charges considered together with discharge of three other employees, twoof them for union membership and activity and one for concerted and collectiveactivity for purpose of mutual aid ; allegation of discriminatory demotion,dismissed.Remedial Orders:reinstatement of three employees with back pay; employerordered to cease and desist unfair labor practices.-DECISIONANDORDEROn February 12, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent'had engaged in and was engaging in, certain unfair labor. practices andrecommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Report.attached hereto.Thereafter, the respondent filed exceptions to the`Intermediate Report and briefs in support of the exceptions.None ofthe parties requested oral argument before the Board.. The Board has,considered the rulings of the Trial Examiner at the hearing and finds,that no prejudicial error was- committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDER.Upon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Central Steel Tube- Company,48 N. L. R B , No. 74.604 CENTRAL STEEL- TUBE, COMPANY,':.605Clinton, 'Iowa, and its officers, !agents, successors, and assigns, shall :1.Cease and desist from :(a)chinists, Local 1623, or any other labor organization of its employees,by discriminating in regard to the hire and tenure of its employees orany term or condition of their employment;(b) 'In any other manner interfering with, restraining, or coercingits employeesFin the.exercise of the right to self-organization, to form,john, or,assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action, which-the Board finds willeffectuate the policies of the Act :-(a)Offer to Milton J. Winchip, Evart Carrier, and Lloyd Ham-mond immediate and full reinstatement to their' former or substanti-ally equivalent positions, without prejudice to their seniority andother rights and privileges;(b)Make, whole. Milton J.Winchip, Evart Carrier, and LloydHammond for any losses of pay they may have suffered by reasonof the respondent's discrimination in regard to their hire and tenureof employment, by payment to each-of them of a sum of money equalto the amount, which each normally would have earned as wages dur-ing the period from the date of the discrimination against him to thedate of the respondent's offer of reinstatement, less his net earningsduring such period ;(c)Immediately post and maintain for a period of at least sixty(60) consecutive days, in conspicuous places throughout the plant atClinton, Iowa, notices stating (1) that it will not engage in the con-duct from which it is ordered to cease and desist in paragraphs 1 (a)and (b) of this Order; (2) that it will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order; and (3) that therespondent's employees are free to remain or become members ofInternational'- Association oflabor organization of its employees;(d)Notify'the Regional Director for the Eighteenth Region in'writing within ten (10) days-from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDEREDthat: thecomplaint, insofaras'it al-leges discrimination. in regard, to the hire and tenure of employmentof Lester Schutte, be, and hereby is,dismissed. '606IYECISIONS'i OF' NATIONAL 1'ABO1 RELATIONS BOARD=INTERMEDIATE REPORT 'Mr. Stephen.M. ReynoldsandMr. Francis X. Hegesenfor the Board.Mr. Edward C Halbach,of Clinton,Iowa, andMr. WayneG. Cook,'of Daven-port, -Iowa, for the respondent.Mr. Earl P. Hogan,of Rock Island, Ill., for the Union.STATEMENT OF -CASEUpon an amended charge duly filed on December 17: 1942, by InternationalAssociation of Machinists,Local 1623, a labor organization herein called theUnion, the National Labor Relations Board, herein called the Board, by itsRegional Director for the Eighteenth Region(Minneapolis,Minnesota),issuedits complaint,dated December 23, 1942, against.Central Steel Tube Company,Clinton, Iowa,herein called the respondent,alleging that the respondent hadengaged in and was engaging in unfair labor practicesaffectingcommercewithin the meaning of Section 8(1). and(3)and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat.449, herein called the Act.Copiesof the complaint and notices of hearing thereon were duly served upon therespondent and, the Union.In respect to the unfair labor practices,the complaint alleged, in substance,that the respondent(a) from and after January 1, 1941, interfered with, re-strained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the' Act by a variety of acts including they; issuance of warningsagainst union membership and activity,,questioning employees in regard to suchmembership and activity,and making derogatory and disparaging statements inregard to unions and union leaders;(b)on, February 15, 1941, dischargedHenry Oltman';onMay 7, 1941,discharged Alvin H. Knutsen and Tony C:Thielen ;'on'May 10, 1942,discharged Milton JWinship ; on-November 17, 1942,discharged'Evart Carrier and Lloyd-Hammond ; and on November 30, 1942,transferred Lester Schutte to a less desirable and less remunerative positionbecause of the union membership and activity of these employees; and (c) bythe foregoing conduct violated Section 8, (1) and (3) of the Act.On ' January'4,1943, the respondent`filed an answer in which it deniedengaging in the unfair labor practices alleged in the complaint..Pursuant to notice,a hearing-was held from January 11 through 14, 1943,at Clinton,Iowa,. before the undersigned,Samuel Edes, the Trial Examiner,duly designated by the,Chief Trial Examiner' The Board and the respondentwere represented by counsel,and the Union by a representative.All partiesparticipated in the hearing and were afforded a full opportunity to be heard,to examine'and cross-examine withesses,and to introduce evidence bearingon the-issues.At the close-of the Board's case, the undersigned, withoutobjection,granted a motion by counsel for the Board-, to conform the complaintto the -proof adduced at-the. hearing in minor particulars.At the conclusionof the hearing,oral argument was had on the record before the undersigned.On February 8, 1943, the respondent filed a-brief'with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes'the following:'On January 6, 1943, the respondent filed a motion with the Regional Director for aThe motion was denied.It was not renewed at the hearing. ;,CENTRAL" STEEL; TUBECOMPANY—'- r607'I-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, an Iowa corporation having its principal office and place'of business in Clinton, Iowa, is engaged in the manufacture of gun mounts andother war materials for the armed forces of the United States.During theyear 1942, all of the principal raw materials used by the respondent, valuedat approximately $1,000,000, were purchased and shipped to its Clinton plantfrom points outside the State of Iowa. In the same period, approximately'95 percent of the finished products of the respondent, having a total value ofapproximately $2,500,000, were sold, and shipped by the respondent to points'outside the State of Iowa.The respondent admits that it is engaged in commerce" within the meaningof the Act.'H. THE ORGANIZATION INVOLVEDInternational Association of Machinists, Local 1623, is a labor organizationadmitting to membership employees of the respondent.HI. THE UNFAIR LABOR PRACTICESA. Discrimination1.Henry Oltman.Henry Oilman 'was employed by the respondent in February 1939 as agrinding machine helper.Thereafter he became an operator of that machine,a position which he occupied until February 15, 1941, when he was'dischargedPrior to -his discharge, in December 1940, Oltman became interested in theformation ' of -a labor organization among the employees at the respondent'splant.'In the latter part of that month, Oltman visited the regional head-quarters of the Union at Rock Island, Illinois, to obtain information regarding'the establishment of a local union at the plant. Thereafter, he correspondedWith, Earl Hogan, a regional representative of the Union, and discussed the'proposed organization with various of the employees including Alvin' H.Knutsen and Tony C. Thielen. A number of the remployees indicated theirinterest in the proposal.Accordingly,Oltman made arrangements' to holdameeting on the night of February 15, 1941. Oltman and Knutsen tookleading parts in soliciting employees to attend ; they discussed the meeting atthe plant during lunch periods and spoke to employees after working hours attheir homes.On February 14, the night before the scheduled meeting, Oltman and Knutsen,in the course of visiting employees at their homes, stopped off at a local tavern.While there, Gene Holmes, foreman of the department in which` Oltman worked,came in and, as Holmes-admitted at the hearing, addressed the two as "unionorganizers" 2Oltman, and Knutsen asked Holmes what he -thought of unionorganization.Holmes replied that he was ,'definitely against it".When hewas told of the union meeting arranged for the following night, Holmes, in'ZIIolnies-first' testified that lie knew the two were ehgagiiig in organizational activitybecause they had told him so at"the tavern; immediately thereafter he admitted that lieobtained his information prior 'thereto fiom "rumors" and'"small talk" among the em-ployees at'the plant.'': 608DECISIONS- 'OF - NATIONAL 'LABOR RELATIONS BOARDaddition,as he testified,offered'to. bet the'two men $10 that they would bedischarged immediately if he advised Depue 3 of their activity.The following day Clark A. 'Depue III; superintendent of the plant, came outon the floor and, handing Oltman his check in open view of other, workers, toldhim that he was, discharged.Oltinan testified that when he asked Depue IIIthe reason for this,action, Depue III replied that there had been complaintsthat Oltman had been smoking in the toilet room in violation of a plant rule.Oltman told Depue III that he had not engaged in such ,conduct, but Depue IIIImerely walked away.At the hearing, Depue III testified that he had, receivedcomplaints from foremen that Oltman violated the rule against smoking.However, he admitted that he did not discharge Oltman for that reason.Thatoffense,Depue III testified, called only for a'1 to 3 day lay-off.4According to*Depue III, he discharged 0ltman for "general inefficiency and not performinghis job".This,Depue III testified,consisted in the main of Oltman's persistencein leaving his machine to talk to other employees to, the neglect of'hia work.`Depue III stated that he knew this frompersonalobservation and from the factthat Henry Wenzel, foreman of the automatic machine department, had reportedto him about 3 months before the dischargethatOltman's work was unsatisfactory.The undersigned does not credit the testimony of Depue III in this regard.The record establishes that Wenzel did not work in Oltman's department. Indeed,Holmes, who was Oltman's forman and best qualified to judge Oltman, testifiedthat "There wasn't any reason why I should 'have him removed".'He furthertestified that he "probably should have" intervened in Oltman's behalf but that he"just let it ride".-In view of the failure of the reason advanced by Depue III to conform withthe facts, there remains only as the reason for' the discharge the fact thatOltman was the leading spirit in the effort to establish a labor organizationat the respondent's plant.The day Oltman was discharged, Depue III calledKnutson into his office and advised him that he "didn't give[Oltman]a chanceto talk" but that he was going'to give Knutsen a chance.Depue then asked.Knutsen how he.felt about the Union.Knutsen stated that he favored theUnion "100 percent."Depue replied that "if the union would go in ... it wouldclose.the place,down . .." Depue III also advised Knutsen that if he, re-frained from.attending the organizational meeting that night, Depue III would"take care" of Knutsen's wage rate. -Depue denied having such conversationwith Knutsen.."Depue III was,an unimpressive witness ; the undersigned doesnot credit his denial.According to the uncontradicted testimony of Hogan, theUnion's representative, C. A. Depue, president of the respondent, advised him,following Oltman's,discharge that the respondent "didn't want a union in theplant" and "saw no reason why [its] employees should belong to an outsideorganization and pay,dues in that organization".Holmes had indicated onlythe night before the discharge that- the discovery of union activity would bemet by dismissal.Although Depue III testified he had no knowledge of any-union,activity prior to the time he discharged Oltman, the circumstances clearly3C. A. Depue was president of the respondent.Clark A. Depue III, his son, was super-intendent of the plant.It is not clear whether Holmes'statement referred to the olderor the younger,Depue.4 The undersigned does not credit the testimony that Oltman violated the no-smoking,rule.Had Oltman done so,.there would be no reason for, not invoking the lay-off penaltyagainst him,as had been the case when other employees had violated the rule.Depue IIIadmitted that the prescribed penalty had never been invoked against Oltnran.'Holmes testified that Depue had told him that Oltman"wasn't producing at night".However, the fact is that Oltman did not work nights;his shift was from 8 a m. to 4 p. m.1 CENTRAL STEEL TUBE COMPANY609point to, the contrary.Holmes admitted that Oltman's connection witha unionmovement was a matter of common talk among the workers at the plant. ' Fur-ther, Depue III testified that on the day of the discharge he had Oltman "underrather close observation".Yet no valid reason appears why, Depue III.shouldhave chosen that particular day to keep unusual watch over Oltman.DepueIII advanced none. In the view of the undersigned, this action on the part ofDepue III can, in all the circumstances, be laid only to an effort by Depue IIIto find some excuse upon which to base the dismissal prior to the union' meetingscheduled for that night.In all the circumstances, the undersigned finds that, in discharging HenryOltman on February 15, 1941, the respondent discriminated in regard to the hireand tenure of Henry Oltman, thereby discouraging membership in the Union'and interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Alvin H. Knutsen and Tony C. ThielenAlvin H. Knutsen was, employed by the, respondent shortly prior to May 1940.Tony C Thielen was employed in September 1940. Both worked in the bendingdepartment of the plant.Knutsen operated a machine ; Thielen was his helper.Both were laid off on May 7, 1941. They were recalled on May 12, and finallydischarged on May 13, 1941.As indicated above, Knutsen and Thielen were active in the movement to forma union.prior to the discharge of Oltman.Their efforts did not thereafter. abate.,The initial meeting to -form a union, scheduled for February 15, was held.Dis-regarding the effort of Depue III, found above, to induce Knutsen to stay away,Knutsen attended that meetingThat night Knutsen, Thielen, and Oltman wereselected as a committee of three to forward union organization at the plant: Thefollowing day, Knutsen testified, he was approached by William Greaves, foreman,of the welding department, who advised him that he "better leave the damn unionalone and go on about [his] work and forget about it".At the hearing, Greavesdenied. having any such conversation with Knutsen.The undersigned, in all the,circumstances, does not credit Greaves' denial, and finds that Greaves made thestatement to Knutsen in terms substantially as testified to by Knutsen. Several,days after the February 15 meeting, Thielen, while driving home from work withPeter Andresen, foreman of the polishing department, and another employee,started to discuss the formation of a union.Andresen declared that "it wouldn'tdo any good" to attempt such a project' because "Depue didn't want any union"."Following the meeting also, Depue III told Knutsen, in sum, that he would"suffer" for having attended.Despite these clear indications of managementopposition,Knutsen and Thielen openly continued their efforts to advance theUnion.Meetings continued to be held and membership applications solicited.Sometime following the middle of April 1941, they distributed copies of theDubuque Leader,a union publication, in front of the plant.These copies publi-cized the payment by the respondent of a sum of money to Oltman in settlement ofcharges filed with the Board arising out of his dismissal.On May 7, 1941, Knutsen and Thielen were laid ;offHogan, the union repre-sentative, immediately called on President Depue and requested that the.men bereinstated.Depue testified that he was "very much burned up"'about this.OnMay 12 the men'were recalled.The following day, however, they were finallydischarged.The reasons advanced by the respondent's witnesses for the lay-off6 This conversation is based upon the testimony of Thielen. It was not contradicted atthe hearing. 610,DECISIONS, OF NAfT'IONAL,LABOR, RELATIONS BOARDand subsequent discharge of Knu,tsen and Thielen were contradictory and un-convincing.Clarence Peterson, their foreman, testified that when Knutsen firstat'arted to work for him, a year prior to thedismissal,he was "a goodman", butthat as time went by Knutsen "seemed to just complain" and was "always justcomplainingand crabbing" and "never was satisfied.with anything there was todo".When asked to particularize as to the matters about whichKnutsen com-plained, Peterson testified that Knutsen complained "he didn't get enough money",that "the work was too hard", that "he hadsometrouble, or something, with hi,swife," and "everything you could think of". In regard to Thielen, Petersen testi-_fled that Thielen did not make any complaints.He added, however, that thetroublewith Thielen was that Thielen would not follow his instructions but,,instead, would always •1o what Knutsen told him. On cross-examination,Petersenleft the subject of Knutsen's complaints, and testified that Knutsen's deficiency asa worker lay in the fact that he would disobey orders and would leave his machineto smoke and visit with other workmen. As a result of such conduct by bothKnutsen and Thielen, according to Petersen, production suffered.Petersen, how-ever, could remember only one instance when Thielen failed to follow his orders.On that occasion, Petersen testified, both Knutsen and Thielen refused to workbecause itwas too hot that day. Curiously, however, Petersen stated that he didnot discipline the men or report them to Depue III, the plant superintendent, forso `flagrant a violation of orders. In addition to the above, Petersen sought tohave it appear that Knutsen and Thielen were inefficient workmen.He'testifiedthat at times they failed to set up their machine properly so that a considerableamount of scrap and spoilage resultedThe fact, however, is that Thielen wasmerely a helper; it'was not his job to set up the machine.Moreover, in regard tothe only improper set-up that Petersen could recall, Petersen admitted that hewas present at the time and that it was his duty to assist in setting up the machine.In' any event, when the attention of Depue III was called to this incident, hetestified that he "did not criticize [Knutsen] for that".Further, Petersen couldnot consistently testify as to what period Knutsen and Thielen firstappearedas unsatisfactory workersAt one point he testified that for "probably the firstyear" Knutsen was satisfactory; since Knutsen was with the respondent onlya little more than a year, this would mean that Knutsen was not unsatisfactoryuntil shortly before his discharge.At another point, Petersen testified that it wasnot until after Knutsen and Thielen had been with the respondentsix monthsthat they became unsatisfactory.At still another point, he testified that Thielenemulated Knutsen "from the time he came in". Petersen testified that he re-peatedly warned Knutsen and Thielen throughout their employment and that,in addition, he reported their conduct to Depue III.The respondent adduced additional testimony to corroborate that of Petersen.Willard Grimsley, works manager, testified that Knutsen was "more or less atroublemaker" because he was dissatisfied with the wages he was earningIn addition, Grimsley testified that he saw Knutsen wandering about the plantaway from his normal duties on "many" occasions and that on several occasionshe received complaints from customers in regard to materials upon which Knut-sen and Thielen had worked. Grimsley, however, could not clearly testify whetherForeman Petersen had not also worked on the materials as to which complaintswere registered.Henry Neubauer,, a punch press operator in another depart-ment, testified that nearly every day over a periodof 2 or 3 months Knutsenwould visit his machine as often as three or four times a day. In addition, hetestified that he saw Knutsen visiting with other workmen nearly every day -Yet Neubauer testified that he complained to no,one about Knutsen's visiting withhim and that he saw, nothing unusual about Knutsen's visits with others.More-i CENTRALSTEEL, TUBECOMPANY.611over, Petersen had testified that he saw Knutsen away -from his work only fiveor six, times in the total period of his employment.Thielen; according to Neu-bauer, was with Knutsen only "very seldom".Henry Wenzel, at the time fore-man of the automatic machine department, testified that he complained toPetersen and Depue III that Knutsen was talking to his men about wages andwas stirring up dissatisfactionIn addition,Wenzel testified that on severaloccasions Knutsen asked his advice in regard to his work.Wenzel consideredthat Knutsen thereby was going over the head of his foreman, Petersen. "Headmitted, however, that Petersen never indicated that this action was improper.tions and that Petersen spoke to him about their poor production from 20 to 25times in the period of their employment, although Petersen, himself, had testifiedthat he registered complaints with Depue III only 5 or 6 times. Indeed, Depue IIItestified that prior to February 15 he had only had complaints about Knutsen-and Thielen "a couple of times." Prior to February 15, the day of the firstmeeting of the Union, Depue III, testified, Knutsen and Thielen had good recordsas employees.The undersigned cannot credit the testimony adduced by the respondent toestablish that Knutsen and Thielen were unsatisfactory employees.The re-spondent's witnesses, the record shows, were clearly seeking to establish a caseof gross insubordination, misconduct, and inefficiency on the part of Knutsenand Thielen without regard to fact. , If the facts were as the witnesses soughtto make them out at the hearing, no reason would appear why the two employeeswere retained over so long a period, without any disciplinary action by the,respondent.The normal facts of experience alone require rejection of thetestimony.,Nor did the respondent itself attribute the lay off of May 7 to the poor recordsof the men.According to the respondent, Knutsen and Thielen were laid offon that date because work in the bending department was running low at thetimeWhen an additional order for such work came in shortly-after the layoff,the two men were recalled and worked on May 12 and 13.When they returnedtowork, Petersen admitted that he and Depue III were "laying for them".On May 13, the second day of their return, Petersen, according to his testimony,found them away from their job and immediately reported them to Depue III.Depue III testified that he personally observed the two away from their machineand that he reported this fact to President Depue who instructed that they besent to him. President Depue testified that he, too, saw Knutsen and, Thielenloafing that day.Depue, however, did not appear to be overly concerned with'that fact.According to his testimony, Knutsen had told him that morning thathis birth certificate was on file at the local court house.Depue investigated, butfound it was not on file. Accordingly, he immediately called the Federal Bureauof Investigation at Des Moines.That afternoon, according to Depue, the FederalBureau of Investigation returned his call and advised him that there was norecord of Knutsen's birth in Iowa.Depue testified that the reason for his concernover' Knutsen's birth certificate was that it was necessary for him to have it toenable him to determine whether to transfer Knutsen to defense work in theplant, since Knutsen's regular work was being discontinued.The F. t. .1. reportadded ' to Knutsen's inefficiency' caused Depue, according to his testimony, to-dismiss, Knutsen.As concerns Thielen, Depue testified that he had nothingagainst Thieleff except that he was weak and led by Knutsen. Accordingly,Thielen was also dismissed- But for the F. B. I. report, it appears clear fromDepue's testimony, Knutsen would have been retained by transfer to the re-spondent's.defense work division.Otherwise no reason would appear for Depue's521247-43-vol. 48-400 612DECISIONS- OF NATIONAL- LABOR' RELATIONS BOARDinterest' in Knutsen's birth record.Unlike President Depue, Plant SuperintendentDepue III attributed the failure - to transfer Knutsen entirely' to the latter's"attitude" toward his work.Depue III testified, in regard to Thielen, thatThielen was not transferred because he had not been too careful a worker whenfirst employed by the respondent in the automatic machine department.The undersigned -has already found, above; that no reliance may be placedupon- the claim of the respondent that Knutsen and -Thielen were unsatisfac-'tory employees.The undersigned further finds that the respondent's concernwith Knutsen's nativity was prompted- by a desire to rid itself of Knutsen, andwith him Thielen, because of the continued efforts of these employees on behalfof the Union. Immediately prior to Depue's call to the F. B^ I., Depue, asKnutsen testified, complained to Knutsen about the fact that Knutsen and Thie-len had brought their lay-off of May 7,to the attention of the Board.Further,Depue told Knutsen that the respondent treated its employees well and he didnot know "why in hell a union should come in". Depue denied - having suchconversation with Knutsen.The undersigned does not credit Depue's denial.Nor does the undersigned credit Depue's testimony that Depue was informedby the 'F. B. I. prior to'the discharge that Knutsen's record of birth was notknown to it.Had that been so, no reason would appear why, as the recordshows, a further inquiry in the matter should have been addressed to the F. B. I.by the respondent as late as September 1941. The record indisputably estab-lishes that Knutsen in fact was a native American citizen.In all the circumstances, the undersigned finds that in discharging Alvin H.Knutsen and Tony C. Thielen on May 13; 1941, the respondent discriminatedin regard to the hire and tenure of Knutsen and Thielen, thereby discouragingmembership in the Union and interfering with, restraining, and coercing-its-em-ployees in the exercise of the'rights guaranteed in Section 7 of the Act.3.Milton J. WinchipMilton J. Winchip was employed by the respondent in the early part of April1942 as a precision inspector.On May 10, 1942, Winchip was discharged.Fol-lowing the discharges of Oilman, Knutsen, and Thielen the preceding year,efforts to form, a labor organization at the plant had lapsed. Shortly afterWinchip was employed by the respondent, there was, as Winchip testified, con-siderable dissatisfaction among the inspectors in regard to wages.No effort,was made to form any organization at this time. There was, however, con-siderable discussion among the employees as to what action should be taken -to, .better, their conditions.Various employees believed that some collectiveshowing should be made. It was suggested to Winchip that the employees bandtogether and go on strike.Winchip did not favor this suggestion!Winchipbelieved that a sounder course, suggested by one of the employees, would be towrite a letter to the respondent, signed by all of the workers in the department,demanding a wage increase.Winchip approached many of the employees onthis proposal.Many of them favored the idea, others weie hesitant, others, re-fused to have anything to do with it.Winchip's activity in this regard be-came known ,to, the respondent. - Three or four days before Winchip was dis-missed,CharlesHolsinger,a fellow employee,. advised Henry Wenzel, whowas then chief inspector, that Winchip was constantly discussing wage rateswith the men.Wenzel testified that he personally observed Winchip talkingto his fellow workers.4There was some testimonythatWinchipsuggested a strike or-slowdown by the em-ployees. 'Winchip denied this. ' The undersigned credits his testimony in this aegard. CENTRAI, STEEI^ TUBE' COMPANY613-In addition to his activity among the men, Winchip,,the record establishes,repeatedly requestedWenzel and Berg,- another supervisory official, for, anindividual increase in his rate of pay.Each, according to Winchip, promisedthat the increase would be granted if the other approved. Finally, the rec-ord establishes, on May 10, Winchip, 'finding Wenzel and Berg -together, de-manded that he be given an increase without further delay. Otherwise, Win-chip indicated he would' quit.Shortly thereafter, according to Winchip, Wen-zel called him aside and told him that the management had decided to dispensewith his services.Wenzel further asserted thatWinchip was "agitating"among the men and "getting them all keyed up and making them dissatisfied,"and that, "We don't believe in unionism, or any part of the union around here.We don't want it around here at all."Wenzel denied making any such state-ments to Winchip.The undersigned does not credit his denial.According toWenzel, Winchip's employment was terminated because he did not believe thatWinchip merited an increase.But according to Holsinger, who testified on be-half of the respondent, Wenzel had told him only 3 or 4 days before the dismissalthat he was trying to effect an increase for several of the men including Winchip.Further, in a conversation with Robert Hubbard, active in union circles inClinton, followingWinchip's discharge,Wenzel advised Hubbard that he haddischargedWinchip because Winchip had,been "agitating trouble" in the plantby trying to get fellow workers to sign a paper.Wenzel denied making thisadmissionto'HubbardThe undersigned does not credit the denial.At 'thehearingWenzel admitted that he was'not pleased when lie found that Winchiphad been talking to other employees about a wage increase.Wenzel testifiedthat he did not believe employees should discuss such matters among themselves"to the extent:of soliciting or,anything like that * * , *." ' He stated, "If theywant to talk wages, I would be glad to talk to them myself "-The evidence amply shows, and the undersigned finds, that Winchip wasnot discharged because of any -failure on the part of the respondent to meethis demand for a wage increase, but solely because he was seeking to induceothers to engage in concerted and collective action with him for the purposeof improving their,wage conditions. In the view of the undersigned, it is noanswer, as claimed by the respondent in its brief, that Winchip was not amember of a labor organization or engaged in formal union activity.The Actextends full protection against discrimination directed toward all concertedactivities for the improvement ,of working conditions whether or not part ofa movement which has reached the stage of formal organization.In all the ^ circumstances', . the - undersigned finds that in, dismissing MiltonJ.Winchip on May 10, 1942, the respondent discriminated in regard' to thehire and tenure of employment of Winchip, thereby discouraging' concertedand collective activities among its employees for the purpose of mutual aidand protection, and interfering with, restraining, and coerced its, employeesin the exercise of the rights guaranteed in Section 7 of the Act.4.Evart CarrierEvart Carrier was employed by the respondent in April 1941. In October1942,Carrier became interested in -establishing a local of the 'Union at theplant. , At that time he secured and distributed some membership applicationcards among the employees. On November 17, 1942, Carrier secured someadditional' 35 to 40 such cards.He gave Lloyd Hammond, a fellow employee,some ofthese cards asking him to distribute them. In addition, Carrier-gaveabout a dozen cards to Taylor, employed in the respondent's 'guard house.That day,Carrier was discharged.1 614DECISIONS,OF NATIONAL,LABORR.,RELATIONS BOARDAimar Petersen,who was Carrier's immediate superior,testified that, Car-rierwas constantly dissatisfied with his job.On the night of the discharge,Petersen testified,Carrierwas again "doing a little griping."Accordingly,Petersen reported Carrier to A. L. Lafferty,foreman of that shift.By hisown testimony,however, Petersen did not advise Lafferty that Carrier wascomplaining.He told Lafferty that Carrier was unable to perform his- work ;that Carrier had asked him about the-dimensions of a certain part upon whichhe was working and that, since Carrier should have known about this, he"got disgusted"and told Lafferty that he-had no work which Carrier couldcapably performWithout regard for consistency, Petersen at another pointtestified that Carrier'swork was"okay," but that Carrier consistently failedtoproduce as much work as ofLafferty testified that Petersen com-plained to him about Carrier'on the night of, the discharge;he could not re-member what the substance of the complaint was.He believed,at the time,however, that because of the accumulation of complaints against Carrier thiswould be a propitious time to dismiss him.According to Lafferty,Carrier wasa dissatisfied worker who constantly complained about the work assigned him.In addition,on one occasion,Lafferty testified,Petersen had told him' he didnot think that Carrier was producing as much work as he should.Petersenand Lafferty testified'that Carrier's shortcomings were discussed with SikkdVogel, superintendent.Vogel's testimony does not accord with that of Petersenand Lafferty.Although they testified that Carrier was constantly complainingabout his work, Vogel testified that after Carrier was transferred away froui"wet work" which caused him serious skin irritation,the only reports thatcame to him were that Carrier was not producing enough work.Little re-,liance, however,may ,be placed upon this claim. Since Lafferty had been told'by Petersen on only'one occasion.that Carrier's production was below that-required,it is difficult to explain why, as Vogel testified,.Lafferty should haverepeatedly made complaints to him on this score. Indeed Lafferty testified thathe spoke to Vogel about Carrier"maybe once,maybe twice."Further, bothPetersen and Vogel testified that no records were kept.of Carrier's produc-tion.Vogel first also so testified.Thereafter,Vogel admitted that a record ofproduction was made on each of,the employees'time cards and that these cards,,kept in the respondent's office, would show the comparative production figuresof the employeesThe cards, however,were not produced at the hearing.The testimony of the respondent'switnesses is, in the view of the undersigned,unworthy of credit.As in the cases of Knutsen and Thielen,discussed above,,it plainly reveals a deliberate effort to manufacture,a case against the employeeinvolved.-Carrier, on the other hand, appeared a- reliable witness.He admitted that.when first assigned to do "wet work,"il.e.work on machines requiring the useof oils, he complained because the work caused the eruption of boils.After hewas transferred,however, he testified,he made no further complaint.In addi-,tion, he denied that his production rate was-below that of others or that anycomplaints had ever been made to him in this regard by any of his superiors.Indeed, the respondent did not attempt to refute Carrier's statement of his pro-duction figures,as nearly as he could recall them at the hearing, which comparedvery favorably with the production of other fellow workers.The reason for Carrier's discharge lies;_in the view of the undersigned, in thetestimony of Carrier as to what'occurred at the time of his dismissal:, .According.to Carrier,Lafferty at the time of the dischargeliterrogated,him as to whetheranyone in addition to him and Hammond were distributing union membershiptir CENTRAL- STEEL TUBE'-COMPANY615caids' and told him, "We' don't want no 'damn union' out here."- Immediately--thereafter',-Carrier asked Petersen-:whetlier"his work 'had'notf been"satisfactory.Petersen replied that i(had been "more than satisfactory" but wanted to knowwliat he-had been doing in attempting to organize a`union - Lafferty and Petersendenied making such statements to Carrier."' The` undersigned does- not credittheir denials" '-'In- all the circumstances, the undersigned finds that the'responderit' in discharg-ing Evart' Carrier on November 17, 1942, discriminated in - regard to the hireand tenure of Carrier, thereby 'discouraging membership in the Union `and `inter-fering with, restraining, and coercmggits employees in the exercise of, the rightsguaranteed in Section 7 of the Act.5 Lloyd'Hammond -Lloyd Hammond was employed by the respondent in September 1941. Fromthat time until about August 1942 Hammond`for the most part operated a drillpress..Thereafter,vuntil his discharge on November 17, 1942, Hammond workedin the grinding department.As indicated above, Hammond'on the day of hisdischarge received a 'number.of membership application cards from Evart Carrier.Hammond distributed the cards that night among some 5to 10fellow employees,soliciting them to sign. In short order,Hammond,,like Carrier,, was dismissedfrom the respondent's employ.Hammond's case parallels that of Carrier in striking respects.As in thecase of Carrier,the respondent introduced considerable testimony directed-toward establishing that Hammond was an unsatisfactory workman. In theperiod ending August 1942,while Hammond operated a drill press,ForemanLafferty testified that Hammond would be away'from his machine"every day."'However,Warren Kelley,who was Hammond's immediate superior,althoughpatently seeking to corroborate Lafferty, admitted that in this period Hammondfound his work "quite easy," and would leave his machine only when hisproduction equalled that of his fellow workmen.Further,Kelly admittedthat, in terms of skill, Hammond was an"adept workman"and had "verylittle breakage."In the period between August 1942 and the time of Hammond'sdischarge,when'he worked in the grinding department;the respondent's wit-nesses further sought to have it appear that Hammond was both an'inefflcientand an unproductive workman. Their testimony,however; is not convincing.For all of the testimony to the contrary,Hammond's immediate superior,VirtusStruve, testified that although'there-were three or four complaints that toolswere not properly sharpened,there was no way of telling whether'the- toolscomplained of had been sharpened by Hammond-or by some other employee.Further, although Struve testified that "several" 'times there had been- com-plaints by the shift following the one-on which Hammond worked that' notenough cutters had been-sharpened,Struve admitted that Hammond for themost part worked on taps and that he took''these complaints up, not withHammond, but with Holdgraver,an employee who worked'on Hammond's shift.Moreover,Struve testified that he did'not know'the reason for Hammond's'discharge.Lafferty who effected-prompted by the fact that on that day he' saw Hammond in the tool room awayfrom his machine and that this was a'frequent- occurrence which he could nolonger tolerate.Yet, Lafferty admitted that it was "probably"not improperfor Hammond to be in the'tool room "at that particular time"The record,in the view of the undersigned; -amply establishes that therespondent seized upon the first available pretext to rid itself of Hammond 616DECISIONS -OF .NATIONAL -LABOR RELATIONS -BOARDfor the reason, in fact, that he,was engaging -in an, effort to revive the. Union-at the plant.The day following the discharge, Hammond, upon inquiry of.Stephen Emrick, tool supervisor, was, .told that "Lafferty. has turned you infor everything he can think,of."That day, too, Emrick told Holdgraver, "It'stoo bad Hamniond got into trouble last night." Emrick asked Holdgraverwhether he had seen any of the union cards.When Holdgraver replied thathe had seen one but had not signed it, Emrick stated,- "It is a, good thing youdidn't,***.Hammond came out this morning and- played like he wasdumb ; he didn't know what he was canned for. I went over to the office tofind out and when I found out what it was for,,I couldn't do anything aboutit."Emrick further stated, Holdgraver `testified, ,that the discharge was for"passing out cards * * *." The discharge of Hammond and Carrier, theonly two employees active -in renewing the movement to establish the Union,4t the first indication that such an effort was being attempted cannot be laid,in the circumstances disclosed by.the record, to the disinterested operation ofcoincidence.In all the circumstances, the undersigned finds that the respondent in dis-charging Lloyd Hammond on November 17, 1942, discriminated in regard tothe hire and tenure of Hammond, thereby 'discouraging membership' in, theUnion and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.B. Alleged discrimination in regard to Lester SchutteLester Schutte was employed by the respondent in February 1941. .He bper-ated one of the respondent's single spindle automatic screw machines. In July1942 he was transferred to a six spindle automatic machine, then recentlypurchased by the respondent:On November -17, 1942, Lloyd Hammond gaveSchutte some union membership application cards. Schutte. distributed two or,three of the cards among employees during the lunch period that night.He didnot, however, as he testified, discuss the matter with any of. the 'employees.Schutte left a note on the machine to advise the operator on the following shift,which commenced Monday, November 30, of that fact.When Schutte returnedto work the next Monday, he was advised by his superiors that he was to betransferred to the single spindle machine department.Schutte testified that he,advised his superiors he would not return to the single spindle machine, butwould quit.They refused to reconsider their judgment.Accordingly, Schutte,quit his employment.-Considerable conflicting testimony wasp adduced at the bearing bearing on-whether the tool breakage on this and on one or two prior occasions was dueto Schutte's improper handling of the machine. It is undisputed that as a resultconflict as,to whether Schutte was at, fault does not, in the view of the under-signed,' require resolution.According to Schutte, he objected to being re-moved from the six spindle machine, only because it involved a reduction in paymanager, so advised him,that Gene Holmes, his immediate superior, made no statement to him in regardto a wage reduction. at the time Holmes advised him of the transfer.The un-about-the matter, was that there was no discussion of a wage reduction.Therevord otherwise amply indicates that the respondent's uniform policy was not toI CENTRAL..STEELTUBE COMPANiY,reducewages -in such situations, that the position to which the respondentintended to, transfer Schutte would have paid at least as much as he was thenearning, and that after further experience by Schutte on the single spindlemachines the respondent intended to return Schutte to the six spindle machine.In all the circumstances, the undersigned finds that the respondent's pro-posed transfer of Schutte was not a' transfer to a ,less desirable and less re-munerative position.The undersigned further finds that, absent any substantialbasis, for holding that the proposed transfer involved less desirable and less.remunerative employment, the respondent was not in the circumstances actuatedby any purpose of reprisal on account of Schutte's union activity.C.Interference, restraint, and, coercionAs' found 'ab'ove, Gene Holmes, foreman; indicated to Oltman and Knutsen inFebruary 1941 that the respondent was opposed to union organization and wouldmeet conduct of such kind by reprisals. In addition it has been found abovethat in February 1941 Depue III, superintendent, interrogated Knutsen in regardto union organization, threatened that the respondent would shut down opera-tions if such organization was successful, sought to induce Knutsen to refrain-from attending a union meeting, and thereafter advised'Knutsen that he wouldstiffer for having attended ; that Peter Andresen, foreman,- and William Greaves,also a foreman, in conversations with Thielen and Knutsen in the same month'Indicated the hostility of the respondent to labor organizations ; 'that in May1941 President Depue in a conversation with Knutsen further+ indicated manage-ment opposition to such a movement ; that in May 1942 Wenzel, a' supervisor,expressed again the, antipathy of the respondent toward collective activity ; thatinNovember 1942 Stephen Emrick, tool supervisor, interrogated Holdgraverabout the distribution of union application cards ;-and that the same month C. A.Laferrty, a. supervisory- official, addressed a similar inquiry to Carrier, indi-cating in addition that the respondent opposed the establishment of a union inthe plant.In addition. to the foregoing, the record shows, that Lafferty madesimilar inquiry of Sam Davis, an employee. Lafferty so admitted,at the hearing.The undersigned finds that by the foregoing conduct of its supervisory officialsand employees the respondent further interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES.UPON COMMERCEThe undersigned finds that'the activities of the respondent set forth in Section,III above, occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation toy trade, traffic,and commerce among the several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce. -V.THE-REMEDY'Having found that the respondent has engaged, in certain -unfair- labor prac-tices,within the meaning of, the Act, the undersigned will recommend that itcease and desist therefrom' and take certain affirmative action which the under-signed finds'will effectuate the policies of,the Act.,Since it has,been found that the respondent discriminatorily dismissed MiltonJ. Winchip, Evart Carrier, and Lloyd Hammond, the undersigned will recommendthat the respondent offer these employees. immediate and full reinstatement totheir former or substantially equivalent positions,, without prejudice to their 618DECISIONSOF NATIONAL 'LABOR 'RELATIONS BOARDwhole for any loss in earnings suffeied by them as the result 'of the respondent'sdiscrimination, by payment to each of a sum of money equal to the amount eachwould normally have earned as wages from the date of the discharge of eachto the date of offers of reinstatement, less the net earnings of each during thatperiod eThe undersigned` has also found that the'responden't discriminatorily dismissedHenry Oltman, Alvin H. Knutsen, and Tony C. Thielen. The record shows that.onMarch 26, 1941 and on October 6, 1941, agreements were entered into betweenthe respondent, the Union, and the Regional Director of the Board for the Eight-eenth Region, in settlement of charges filed on account of the dismissal of theseemployees. In each case the. respondent, compensated the employee for losses inearnings suffered by them.Thielenwas offered reinstatement, but refused.fOltman and Knutsen did not desire, reinstatement. , Because the respondent,following the successive settlement agreements, continued to disregard the Act,by further discrimination and other interference in regard to the statutory rights'of its employees, the undersigned finds that the agreements are not a bar to the-findings above in connection with the discharges of Oltman, Knutsen, and Thielen.ASince, however, the employees were made whole for their losses and did not desirereinstatement, the undersigned will not recommend that the respondent take fur-,ther'affirma`tive action in this regard.The undersigned will further recommend that the complaint, insofar. as italleges discrimination in regard to,the hire and,tenure of employment of LesterSchutte, be dismissed.Upon the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following: .CONCLUSIONS OF LAW'1: International Association of^ Machinists,Local 1623, is a labor organization,'witliili'the meaning of 'Section 2 (5) of the Act''2.'`By'interfering wifli,restraining,and coercing its employees in the exercise'of 'the rights guaranteed in Section 7 of the'Act, the respondent has engaged,in and'is engaging in unfairlabor'practices,within themeaning of Section 8 (1)'of' the' Act.--` -''3. By discriminating iii regard'to the hire'grid tenure of-empldyment of HenryOltman, Alvin H. Knutsen,Tony C. Thielen,Milton J. Winchip, Evart Carrier,and Lloyd Hammond,the respondentlias engaged in and is engaging'in unfairlabor practices,within the meaning of Section 8 (3) of the Act4,,The foregoing unfair, -labor practices are unfair labor practices affecting,commerce,within the meaning of Section,2 (6) and(7) of the Act.5.The respondent has not discriminated in regard to the hire and tenure ofemployment of Lester.Schutte. ---,8 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where.than for, the, respondent, which would not have been, incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer--ica,'Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B 440.Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsshall-be considered as earnings , SeeRepublic Steel Corporation v. N. L. R. B,311 U. S. 7.Matter of Corinth Hosiery Mills, Inc.andAmerican Federation of Hosiery Workers,16 N. L. R B. 414;Matter of Chambers CorporationandAllied Stove Mounters and Stove'ProcessorsInternational Union, Local No.36(A. F. of L.),21 N. L. R. B. 808;Matter of-Hawk and Buck Company, Inc.andUnited Garment Workers of America, Local No. 229,25 N. L. R. B. 837, 842, 852.- -CENTRAL STEEL TUBE COMPANY-619RECOMMENDATIONS1; . .Upon the basis of the foregoing findings of fact and conclusions of law,'theundersigned recommends that the respondent,Central Steel Tube Company, Clin-ton, Iowa, its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a) 'Discouragingmembership in International Association of Machinists,Local 1623, or any other labor organization of its employees,by discriminating iniegard to the hire and tenure of its employees or any term or condition of theiremployment ;(b)In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act ;(a)Offer to Milton J. Winchip, Evart Carrier, and Lloyd Hammond immediateand full,reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other right's and privileges;(b)Make whole Milton J. Winship,Evart Carrier,and Lloyd Hammond forany losses of pay they may have suffered by reason of the respondent's-discrimi-nation in regard to their hire and tenure,of employment,by payment to eachof them of a sum of money equal to the amount which each normally wouldhave earned as wages during the period from the date of the discriminationagainst him to the date of the respondent's offer of reinstatement,less hisnet earnings 10 during such period ;(c) Immediately post and maintain for a period of at, least sixty(60) consecu-tive days, in conspicuous places throughout the plant at Clinton, Iowa, noticesstating(1) that it will not engage in the conduct from which it is recom-mended that it cease and desist in paragraphs 1 (a) and(b) of these recommen-dations;(2) that it will take the affirmative action set forth in paragraphs 2 (a)and (b)of these recommendations;and (3)that the respondent's employeesare-free to remain or become members of International Association of Machin-ists, Local 1623, or any other labor organization of its employees ;(d)Notify the Regional Director for the Eighteenth Region in writing withinten (10)days from the receipt of this Intermediate Report what steps therespondent has taken tg comply herewith.It is further recommended that the allegation of the complaint,insofar as italleges discrimination in regard to the hire and tenure of employment of LesterSchutte, be dismissed.It is further recommended that, unless on or before ten (10)days from thereceipt of this Intermediate Report, the respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board,pursuant to' Section 32 of Article 1110 See footnote 8,supra. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDof said Rules and Regulations,filewith the Board, Shoreham Building,Washing-ton,D.C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten(10) days from the date of the order transferring the case to theBoard.Dated February 12, 1943.SAMUEL EDES,Trial Ewanvlner.